DETAILED ACTION
This office action is in response to application no. 17/096,164 filed on 11/12/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the following phrase appears incorrect: “a tracking system to make the determination of image date to display".  It appears applicant intended to recite image data. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 1, paragraph [0001], incomplete reference is made to parent application 14/695,554, now issued as U.S. Patent No. 10,835,322.
On page 3 in paragraph [0017], it appears that the term “disc” is more appropriate than the listed term “disk” given the disclosure regarding vertebral discs.
On page 10, in paragraph [0030], in the examples of imaging modalities that may be used (second sentence), the imaging modality “ultrasound” is listed twice.  
Appropriate correction is required.
The use of the terms O-arm referencing an imaging device, and Prestige and Bryan referencing cervical discs, which are trade names or a marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of original claim 6, “wherein the navigation processor is configured to scale the displayed representation of the instrument relative to either of the first image or the second image”, do not appear to be supported by the specification as originally filed.  Copying the limitations of claim 6 into the specification will remedy this issue.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "230" and "28" have both been used to designate the imaging device (see [0027] on pages 8 and 9 of the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 332, 336 (see [0031] on page 11 of the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "256" and "156" have both been used to designate the display device (see [0042] on page 15 of the specification).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 requires “a display device configured to simultaneously display a first image of a subject or a second image of the subject”.  It is noted that the displaying of the first and second images is presented in the alternative.  It is unclear how a display device can display a single image, either the first or the second image of the subject, in a simultaneous fashion.
Claim 8 requires “substantially only an icon representing a tracked location of the instrument.”  It is unclear what “substantially only” encompasses as the term “only” appears to be an absolute term while “substantially” is a relative term. 
Claim 13 requires “low contrast portion of a subject” and “a first high contrast portion of the subject”.  These terms are relative terms which renders the claim indefinite. The terms “low contrast” and “high contrast” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how high or low contrast must be to satisfy the claim limitations.  The specification of the pre-grant publication of the instant application indicates that high contrast structures correspond with bones and low contrast structures correspond with soft tissue [0046, 0048, 0056]. The Office relied on this disclosure in interpreting the claims.
Claim 16 requires “a second high contrast portion of the subject.” This limitation is indefinite for the same reasons as set forth for claim 13, above, which contains similar limitations. 
All claims dependent from the above claims rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Jako et al (US 2008/0161680, herein Jako) (cited in an IDS dated 11/25/2020).
With regard to claim 1, Jako discloses a system for displaying information, comprising: a navigation system, 24, having a tracking system configured to determine a location of an instrument, 542, 544, 546 or 548; a display device, 28 or 500, configured to simultaneously display a first image, 502, of a subject, 22, or a second image, 504, of the subject, 22; and a navigation processor, 215, configured to execute instructions to determine the location of the instrument, 542, 544, 546 or 548, for illustrating a representation of the instrument, 514 or 516, in at least one of a first direction, anterior-posterior, along an axis relative to at least one of the first image of the subject or the second image of the subject or a second direction, lateral, along the axis relative to at least one of the first image of the subject or the second image of the subject; wherein the first image, 502, and the second image, 504, are images of portions a distance away from the instrument, 542, 544, 546 or 548 (Figs. 1, 2 & 4A – 6; [0008, 0023 – 0025, 0044, 0048 – 0050]).
	Regarding claim 2, Jako discloses wherein the display device, 28 or 500, displays simultaneously both the first direction, anterior-posterior, and the second direction, lateral, along the axis relative to both the first image, 502, and the second image, 504 (Figs. 1 & 4A – 5A; [0044, 0048]).
  	With regard to claim 3, Jako discloses wherein the first image of the subject is an inferior endplate of a first vertebrae and the second image of the subject is a superior endplate of a second vertebrae, artificial disc lies between two endplates (Figs. 4A – 5B; [0043]).
	Regarding claim 4, Jako discloses wherein the display device is configured to display simultaneously both the representation in the first direction, anterior-posterior, relative to the first image, 502, and the representation in the second direction, lateral, of the instrument, 542, 544, 546 or 548, relative to the second image, 504 (Figs. 4A – 5B; [0043, 0050]).
	With regard to claim 5, Jako discloses wherein the navigation processor, 215, is further configured to determine a first distance of the instrument from at least one of the inferior endplate of the first vertebrae or a second distance of the instrument from the superior endplate of the second vertebrae, imaging system simulates the correct type and size for endplates; wherein the display is configured to display at least one of the first distance or the second distance, a virtual template is superimposed with measurements over the different imaging views (Figs. 2 & 5A; [0048, 0051, 0054]).
  	Regarding claim 6, Jako discloses wherein the navigation processor is configured to scale the displayed representation of the instrument, 542, 544, 546 or 548, relative to either of the first image, 502, or the second image, 504, a virtual template is superimposed with measurements over the different imaging views (Figs. 1, 5A & 5B; [0048, 0050, 0051, 0054]).
  	With regard to claim 7, Jako discloses wherein the instrument, 542, 544, 546 or 548, includes a trial implant member, 546, configured to trial an implant space displayed in the first image or the second image (Figs. 5A & 5B; [0050, 0053]).
	Regarding claim 8, Jako discloses a system for displaying information, comprising: a tracking system, 24, configured to determine a location of an instrument, 542, 544, 546 or 548; a display device, 28 or 500, configured to simultaneously display a first screen portion including a first image portion, 504, of a subject, 22, and a second screen portion, 502, including substantially only an icon, 514, representing a tracked location of the instrument, 542, 544, 546 or 548; and a processor configured to execute instructions to determine the location of the instrument for illustrating a representation of the instrument in at least one of a first perspective of the instrument relative to the first image portion of the subject, anterior-posterior, or a second perspective of the instrument relative to the first image portion of the subject, lateral (Figs. 1, 2 & 4A – 6; [0008, 0023 – 0025, 0044, 0048 – 0050, 0058]).  Jako discloses the use of a processor in [0058 – 0059].
	With regard to claim 9, Jako discloses wherein the processor is further configured to automatically determine the first perspective, anterior-posterior, of the instrument, 542, 544, 546 or 548, relative to the first image portion of the subject, 22, or the second perspective, lateral, of the instrument relative to the first image portion of the subject, 22, and the display device, 28 or 500, is configured to display at least one of the first perspective or the second perspective, via 502 or 504 (Figs. 1 & 4A – 5A; [0044, 0048]).  The calculation steps enumerated in [0044] of Jako are considered to be an automatic process.
	Regarding claim 10, Jako discloses wherein the first image portion incudes a plurality of image portions, including a first vertebral endplate and a second endplate, artificial disc lies between two endplates; wherein the processor is further configured to determine the first perspective of the instrument relative to the first endplate and the second perspective relative to the second endplate (Figs. 4A – 5B; [0028, 0034 – 0035, 0043]).  The location of the surgical instrument or implant is registered to acquired imaging data from the imaging system.
	With regard to claim 11, Jako discloses wherein the display device is configured to display both the first perspective and the first endplate and the second perspective and the second endplate (Figs. 4A – 5B; [0044, 0048]).
	Regarding claim 12, Jako discloses the instrument, 542 or 544, configured to move a trial member, 546, relative to the subject; a tracking device, microsensor, associated with the instrument configured to be tracked with the tracking system, 24 (Figs. 1 & 5B; [0038 – 0040, 0050]).
	With regard to claim 13, Jako discloses a method of displaying information for a user, comprising: determining a location of an instrument, 542, 544, 546 or 548, relative to a portion of a subject, 22; displaying with a display device a first image, 404 or 504, based on image data acquired of the subject including a low contrast portion of the subject, soft tissue surrounding spine; displaying with the display device a second image, 402 or 502, based on image data acquired of the subject including a first high contrast portion of the subject, hard tissue, including spine; superimposing a first icon, 414 or 514, representing the instrument on the displayed first image, 404 or 504; superimposing a second icon, 416 or 516, representing the instrument on the displayed second image, 402 or 502 (Figs. 1, 4A – 5B; [0044]).
	Regarding claim 14, Jako discloses acquiring image data of the subject, wherein the subject, 22, includes tissue that has low contrast in the image data, soft tissue surrounding spine (Figs. 1, 4A – 5B; [0044]).
 	With regard to claim 15, Jako discloses simultaneously displaying with the display device the first image, 404 or 504, and the first icon, 414 or 514, superimposed on the first image and displaying with the display device the second image, 402 or 502, and the second icon, 416 or 516, superimposed on the second image (Figs. 1, 4A – 5B; [0044 – 0046, 0048]).
	Regarding claim 18, Jako discloses updating the second icon, 416 or 516, superimposed on the second image, 402 or 502, based on a movement of the instrument, 542, 544, 546 or 548 (Figs. 1, 4A – 5B; [0050]).  Jako discloses that instruments 542, 544, 546 or 548 are tracked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over von Jako et al (US 2008/0161680, herein Jako) (cited in an IDS dated 11/25/2020).
Unless otherwise noted, the rationale for the combination of references remains the same throughout this section.
With regard to claim 16, Jako fails to disclose displaying with the display device a third image based on image data acquired of the subject including a second high contrast portion of the subject; superimposing a third icon representing the instrument on the displayed third image. Jako does disclose a display device, 28, displaying two images, 402, 404 or 502, 504, based on image data acquired from the subject and superimposing icons, 414, 416 or 514, 516, representative of instruments, 542, 544, 546 or 548, on the displayed images (Figs. 1, 4A – 5B; [0044 – 0046, 0048, 0050]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to duplicate the high contrast portion of the subject and superimposing of an icon representing the instrument on the displayed image, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Such a duplication of parts would not appear to alter the operation of the device and the results of such duplication would appear reasonably predictable. 
Regarding claim 17, Jako discloses wherein the second image is a first endplate and the second image is a second endplate; wherein the first endplate and the second endplate form an intervertebral space, vertebral interbody space (Figs. 1, 4A – 5B; [0043 – 0046, 0048, 0050, 0053]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,996,064 (cited in an IDS dated 03/08/2016). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 1, US Patent No. 7,996,064 discloses a system for displaying information, comprising: a navigation system having a tracking system configured to determine a location of an instrument, tracking sensor transmitting position information to the computer processor; a display device configured to simultaneously display a first image of a subject or a second image of the subject; and a navigation processor, computer processor, configured to execute instructions to determine the location of the instrument for illustrating a representation of the instrument in at least one of a first direction along an axis relative to at least one of the first image of the subject or the second image of the subject or a second direction along the axis relative to at least one of the first image of the subject or the second image of the subject, graphical representation of the surgical implant on the image; wherein the first image and the second image are images of portions a distance away from the instrument, images are generated from an image of the anatomy of a patient (claim 1).  It is noted that the displaying of the first and second images is presented in the alternative.

Claim(s) 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 7 of U.S. Patent No. 10,835,322. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of parent U.S. Patent No. 10,835,322 are narrower in scope than those filed in the instant application. The scope of the claims of the instant application, being broader than the claims of U.S. Patent No. 10,835,322 are seen to clearly encompass, and thus clearly anticipate, the claims of U.S. Patent No. 10,835,322.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793